DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,914,850 (the ‘850 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-23 are anticipated by claims 1 and 4 of the ‘850 patent as follows:
	Claim 21 is anticipated by claims 1 and 4 of the ‘850 patent.
	Claim 22 is anticipated by claims 1 and 4 of the ‘850 patent.
.
	
Allowable Subject Matter
Claims 21 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the rejection based on nonstatutory double patenting set forth above.

Applicant-cited WO 2018/224065 to Berneking (Berneking), and applicant-cited US 2017/0299675 to Rigla Perez et al. (Rigla Perez) are regarded as the closest prior art to the invention of claim 21.

Regaridng claim 21, Berneking discloses a housing in an imaging system (Berneking, e.g., Fig. 1 and page 3, last full paragraph, a shielding device with which a high shielding effect for electromagnetic fields, in particular high-frequency electromagnetic fields, in particular in the frequency range of the Larmor frequency of an MRI scanner; also see paragraph bridging pages 3-4; also see paragraph bridging pages 8-9), the imaging system including a magnetic resonance imaging (MRI) device (see citations above; also see first two paragraphs on page 4), the housing comprising a plurality of walls forming at least a part of a cavity for accommodating a sensor of the imaging system (Berneking, Fig. 1, shielding surfaces 1, 1a), at least one of the plurality of walls including:
a substrate (Berneking’s shielding device of Fig. 1 may be implemented in a hybrid MRI/PET system and may be used to shield PET components from RF signals and
a multi-layered structure disposed on the substrate, the multi-layered structure including a plurality of metallic layers (Berneking, Fig. 1, shielding surfaces 1, 1a; also see page 5, shielding surfaces should be made of an electrically conductive, preferably highly conductive material, such as copper, silver, carbon aluminum), wherein at least one pair of adjacent layers of the plurality of metallic layers include slits (Berneking, Fig. 1, each of shielding surfaces 1, 1a include slits/slots, e.g., slots 2, 2a, 3, 3a; also see page 8, first full paragraph), the slits of the at least one pair of adjacent layers form multiple enclosing shapes that are nested.

	To the extent that the structure supporting Berneking’s shielding device in a hybrid MRI/PET system would not be regarded by one of ordinary skill as constituting a substrate, the use of a substrate to support a multi-layered structures of the type disclosed by Berneking is known.  For example, Rigla Perez discloses a multi-layered structure for use in a hybrid imaging device that includes a substrate on which the multi-layered structure is disposed (Rigla Perez, e.g., Fig. 8, RF shield including two layers 7 disposed on a substrate 13; also see paragraph 137).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Berneking to include a substrate of the type disclosed by Rigla Perez for at least the reason that such 

	Berneking and Rigla Perez as best understood by the examiner, taken alone or in combination, do not teach or fairly suggest the slits of the at least one pair of adjacent layers form multiple enclosing shapes that are nested, taken in combination with the other limitations of claim 21.  The term “enclosing shape” is construed to mean a shape defining a closed, continuous boundary or perimeter.  For example, consistent with usage of this term in the specification, a rectangle, square, ring, circle or polygonal shape are examples of an enclosing shape.  A semi-circle, a V-shape, and a U-shape, for example, would not be enclosing shapes because these shapes do not have a closed, continuous boundary or perimeter.  If a terminal disclaimer as discussed above is filed, claims 22-28 would be allowable by virtue of their dependence from claim 21.

Claims 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 29-40 are allowed.

	Claim 29 recites, among other things, “the slits of the at least one pair of adjacent layers forming multiple enclosing shapes that are nested”, and claim 37, recites, among 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2014/0253122 to Leussler et al. relates to a coil assembly with a switchable radio frequency shield; see, e.g., Fig. 20 and paragraphs 105-106. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863